DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 09/29/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “based at least in part on the short-range wireless communication connection being established between the portable communication device and the external audio output device while the music file is reproduced via the speaker, reproduce the music file such that the audio signal is outputted via the external audio output device instead of the speaker while the portable communication device is in the silent mode.” However, the limitation is not supported by the specification. 
Claims 2-5 are also rejected by the virtue of its/their dependency on claim 1.
Claim 3 recites, “wherein the processor is configured to: stop the reproducing of the music file via the external audio output device based at least in part on the short-range wireless communication connection between the portable communication device and the external audio output device being released.” However, the limitation is not supported by the specification.
Claim 4 is also rejected by the virtue of its/their dependency on claim 3.
Claim 4 recites, “wherein the processor is configured to: hide the user interface from view while the music file is reproduced via the external audio output device; and display, via the touchscreen display, the user interface based at least in part on the short-range wireless communication connection between the portable communication device and the external audio output device being released.” However, the limitation is not supported by the specification.
Claim 5 recites, “The portable communication device of claim 1, further comprising a haptic sensor, wherein the processor is configured to: control the haptic sensor to provide a vibration as at least part of the non- auditory notification.” However, the limitation is not supported by the specification.
Claim 6 recites, “after the incoming call is terminated, reproduce the music file and output the audio signal via the speaker.” However, the limitation is not supported by the specification. 
Claims 7 and 8 are also rejected by the virtue of its/their dependency on claim 6.
Applicant is welcomed to point out to the part of the specification where the limitations are supported.
Double Patenting
The no statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A no statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Onium, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Torrington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on no statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based terminal Disclaimer may be filled out completely online using web-screens. An terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 6-8 are rejected on the ground of no statutory double patenting as being unpatentable over claims of U.S. Patent No. 11153429, U.S. Patent No. 9954997, U.S. Patent No. 9374450, U.S. Patent No. 8903463, U.S. Patent No. 8880130, U.S. Patent No. 8463336, and U.S. Patent No. 8380260. Although the claims at issue are not identical, they are not patentably distinct from each other because the various claims of the indicated U.S Patents encompass similar features of the limitations of the claims 1, 2, and 6-8 of the current application with obvious wording or phrase variations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Ahn et al. (US 20040214525 A1) disclose On-line Music Data Providing System Via Bluetooth Car Kit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642